IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 650 MAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
NAZEER TAYLOR,                                 :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 12th day of March, 2019, the Petition for Allowance of Appeal

is GRANTED. The issues, rephrased for clarity, are:


      a.     Does a juvenile court violate the Fifth Amendment by holding a juvenile’s
             failure to admit guilt against him during a certification hearing?

      b.     Did the Superior Court erroneously conclude that a juvenile court does not
             abuse its discretion by holding a juvenile’s failure to admit guilt against him
             during a certification hearing because the court also considered other
             statutorily-required factors when making its certification decision?